Citation Nr: 1734072	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of furuncles of the right groin, since May 5, 2007. 


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Air Force from March 1995 to May 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Chicago, Illinois, Regional Office (RO). In February 2016, the Board remanded the appeal to the RO for additional development. The St. Louis, Missouri, RO has current jurisdiction. 

The February 2016 Board decision also remanded the issues of service connection for lumbosacral spine strain and service connection for post-traumatic stress disorder (PTSD). In a February 2017 rating decision the RO granted service connection for PTSD and lumbosacral spine strain with ratings of 30 percent and 0 percent respectively. 

In an April 2017 rating decision the RO granted entitlement to individual unemployability, effective September 12, 2016. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In November 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

During the period on appeal, the Veteran's furuncles has been shown to be manifested by no more than occasional flare ups lasting approximately a month, with no flare ups since 2012, no painful or unstable scars, and no scars larger than 0.5 cm squared.

CONCLUSION OF LAW

The criteria for entitlement to a compensable initial rating for the service-connected residuals of furuncles of the right groin, since May 5, 2007 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805. The Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk have been rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7802, since May 5, 2007, the day after the Veteran's separation from active service and the date on which service connection was established for the disabilities. The applicable rating period is from since May 5, 2007, the effective date for the award of service connection for the disabilities, through the present. See 38 C.F.R. § 3.400.

Under Diagnostic Code 7802, burn scars and scars of other causes not of the head, face, or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating. 10 percent is the only rating assignable under Diagnostic Code 7802. 38 C.F.R. § 4.118, Diagnostic Codes 7802.

Diagnostic Code 7802 includes two note provisions:

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign, a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 

Diagnostic Code 7804 is applicable when scars are unstable or painful. Under Diagnostic Code 7804 a 10 percent rating is warranted when there are one or two scars that are unstable or painful. A 20 percent rating is warranted when there are three or four scars that are unstable or painful. A 30 percent rating is warranted when there are five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Codes 7804.

Diagnostic Code 7804 includes three note provisions:

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In August 2007, the Veteran was afforded a VA examination. The Veteran reported a history of furuncles in various areas of his body. He stated that he had most recently experienced a furuncle in his right groin. Secretions were expressed from the furuncle and grew staphylococcus when sent for a culture. The examiner noted that the furuncle dried up with appropriate antibiotic treatment and the only residual was a small dark spot in the Veteran's right groin. The examiner stated the scar was adherent, nontender, minimally raised, and the Veteran had no complaints about the scar. 

In November 2012, the Veteran was afforded a VA examination. The Veteran reported a pimple-like lesion on his left buttocks that ruptured and contained some pus, but denied current pain. The Veteran stated that he gets similar lesions all over his body despite practicing good hygiene. The examiner noted a history and current diagnosis for furuncles and acne and noted topical, antihistamine, and immunosuppressive treatments for a less than 6 weeks. The examiner also indicated the Veteran's acne is superficial and affects less than 40 percent of his body. 

In his November 2015 Board hearing, the Veteran stated his scars flare up and begin hurting approximately once per year and the flare ups generally last about a month. The Veteran stated the cause was Methicillin-resistant Staphylococcus aureus (MRSA). 

In a June 2016 VA treatment record the Veteran's skin is noted to have no abnormalities. In another June 2016 VA treatment record the Veteran is noted to have no skin patches or other skin problems. In an August 2016 VA treatment record the Veteran reported for some rashes on his feet but is otherwise noted to have no rashes or lesions.

In a January 2017 VA treatment note the Veteran is reported as having no rash and normal capillary refill. 

In January 2017, the Veteran was afforded a VA examination. The Veteran reported that he has had approximately four total incision and drainage procedures for furuncles. The Veteran also indicated that he has not had any furuncles at all since about 2012. The examiner noted no active acne papules/pustules at the time of the examination but did note the existence of four scars with dimensions of 2.0 cm x 0.2 cm, 1.0 cm x 0.5 cm, 3.0 cm x 0.2 cm, and 2.0 cm x 0.2 cm. The examiner noted that none of the scars were unstable or painful. 

In February 2017, the January 2017 examiner provided an addendum opinion to clarify the January 2017 opinion. The examiner noted the Veteran had no current furuncles or cysts and has had none for over five years preceding the 2017 examination. The examiner further clarified the Veteran has had no medication or treatment for his furuncles in the preceding 12 months.

During the period on appeal, the Veteran's furuncles have been shown to be manifested by no more than occasional flare ups lasting approximately a month, with no flare ups since 2012, no painful or unstable scars, and no scars larger than 0.5 cm squared.

Given these facts, the Board finds the Veterans residuals of furuncles of the right groin do not warrant assignment of a compensable rating as his residuals of furuncles do not meet the minimum requirement for a compensable rating. A separate compensable rating is not warranted under Diagnostic Code 7804 because no scars are painful or unstable. 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805.



ORDER

An initial compensable rating for residuals of furuncles of the right groin, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


